Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application Ser. No.17/334,539 filed 05/28/2021. It is also in response to information disclosure statement, IDS, filed 02/15/2022. 
Claims 1-12 are currently pending in this Application, and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Chinese Patent Application CN202011012709.5 filed 09/23/2020. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 05/28/2021  are acceptable for examination purposes.

 
Claim Interpretation
Claim 1, 6, 8-12 recite, “a diaphragm”, which is interpreted to mean, “a separator” in view of the disclosure in the instant specification which refers to element 230 both as a “separator” and “a diaphragm” (Instant Specification paragraph 0036).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5, 8, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. PG Publication 2022/0123313; with priority date 05/20/2020)
Regarding claim 1 and 11 Wang discloses a battery cell (Wang Title, Abstract, paragraph 0005), comprising a first electrode plate 11, a secondary electrode plate 12, and a separator  13 disposed between the first electrode plate and the second electrode late, and sealing region  (Wang Fig. 1, 3, paragraph 0005, 0009, 0064), the separator is considered equivalent to the diaphragm, and the sealing region is considered equivalent to the fixing member. Wang discloses the first electrode, the diaphragm (i.e. the separator) and the second electrode are laminated to one another and wound to form a bare cell body (Wang paragraph 0005, 0064). Wang discloses the first electrode 11 has a first end 111 disposed at an outer side of the battery cell 10,  and a third end 113 disposed in the battery cell (Wang Fig. 2, paragraph 0065), meaning being disposed at opposite ends, and the third end 113 of the first electrode 11 is considered equivalent to the second end. Wang calls the two ends of the first electrode 11 as the first end  and third end (Wang paragraph 0065), and calls the two ends of the second electrode 12, the second end and the fourth end (Wang 0067). Wang discloses a surface of the first current collector 110 at the first end 111 facing toward the center of the battery cell 10 is provided with the first active layer 119 (Wang paragraph 0065; this is equivalent to  the first electrode comprising a first active material extending to the first end. Wang also discloses the first end 111 is fixed to the outer surface of the cell by a sealing region 116 (Wang paragraph 0072) equivalent to the fixing member. 

    PNG
    media_image1.png
    373
    418
    media_image1.png
    Greyscale

Wang Fig. 2

Regarding claim 2 Wang discloses the first end 111 is connected to one end of the fixing member 116, and another end of the fixing member is wound onto an outer surface of the bare cell body and an extension direction of the first electrode 11 (Wang Fig. 2).
Regarding claim 3 Wang discloses the cell body comprises a first flat surface, a second flat surface opposite to the first flat surface, and a first curved arc surface between the first flat surface and the second flat surface, and the fixing 116 member extends from the first flat surface to the second flat surface around the first curved arc surface (Wang Fig. 2). 

    PNG
    media_image2.png
    497
    767
    media_image2.png
    Greyscale

Wang Fig. 2
Regarding claim 5 Wang discloses the first electrode 11 has a first end and a third end (Wang paragraph 0065) equivalent to the first end and the second end. Wang also discloses the second electrode 12 has a second end and a fourth end (Wang paragraph 0067) equivalent to the claimed third end and fourth end. Wang discloses the second electrode 12 has a third end 112, called second end by Wang (Wang paragraph 0067), which is a winding ending end (Wang paragraph 0067) located at an outermost side of the cell body (Wang Fig. 2), and a separator 13 is disposed between a joint of the first end 111, the sealing region 116  and the second end 122 (Wang Fig. 2), the separator is considered to be equivalent to the insulating protective member. 
Regarding claim 8 Wang discloses the diaphragm, i.e. the separator, of the wound electrode located at the outermost side of the bare cell extend beyond the third end in a direction towards the fixing member (Wang Fig. 2).

    PNG
    media_image3.png
    519
    608
    media_image3.png
    Greyscale

Wang Fig. 2 (partially reproduced)
 Regarding claim 12 Wang discloses an electronic device including the disclosed battery (Wang Fig. 8, paragraph 00013, 0014).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (U.S. PG Publication 2022/0123313) in view of Jiang (U.S. PG Publication 2019/0319310). 
The discussion of Wang as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 4 Wang discloses the first end 111 of the first electrode 11 is fixed to the outer surface of the cell by a sealing region 116 (Wang paragraph 0072), the sealing region being equivalent to the fixing member. Wang, however, is silent about the sealing region(fixing member) comprises adhesive paper which is wrapped and bonded to the outer surface of the bare body. Jiang discloses a wound structure electrode assembly (Jiang paragraph 0026) wherein the electrode assembly includes a first electrode sheet (Jiang paragraph 0006), a second electrode sheet (Jiang paragraph 0007) and a separator between the  first electrode and a second electrode (Jiang paragraph 0010). The wound electrode assembly has finishing end of the electrode with an adhesive paper 5 wrapped and bonded  to the outer surface of the bare cell body (Jiang Fig. 5, paragraph 0038). Jiang teaches the adhesive paper help to avoid short circuit occurring in the electrodes (Jiang paragraph 0037). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have  modified the wound electrode assembly of Wang by the teaching of Jiang and used adhesive paper in the sealing region to avoid short circuit at the winding end of the electrodes as taught by Jiang (Jiang paragraph 0038). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).  

Claim  6, 7, 9 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (U.S. PG Publication 2022/0123313) in view of Takahashi (U.S. PG Publication 2019/0140241)
The discussion of Wang as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding claim 6 and 7 Wang  discloses a separator 13 is disposed between a joint of the first end 111, the sealing region 116  and the second end 122 (Wang Fig. 2), but Wang is silent to the insulating member being different from the separator or diaphragm, and is disposed between the separator or diaphragm  and the third end as recited in claim 6 or where the insulating member is bonded to the third end as recited in claim 7.  Takahashi discloses a battery including a wound electrode body including a positive electrode, a negative electrode and a separator interposed therebetween (Takahashi, paragraph 0011) and a covering material 18c having insulating properties and mechanical strength (Takahashi paragraph 0069) so it is protective, equivalent to the insulating protective member, is provided at the winding end of the electrode (Takahashi Fig. 2). Takahashi discloses at least two such covering material 18c  and is disposed between the separator and the third end electrode (Takahashi Fig. 2) and is bonded to the third end. Takahashi teaches it is possible to prevent the electrodes from coming into contact with each other to result in occurrence of an electrical short circuit by each of the covering material 18 c (Takahashi paragraph 0071). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the wound electrode body of Wang (Wang Fig. 2) by the teaching of Takahashi and included an insulating and protective element such as element 18c as disclosed by Takahashi that prevent the electrode ends from coming into contact with each other resulting in an electrical short (Takahashi Fig. 2, paragraph 0071). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
 

    PNG
    media_image4.png
    322
    609
    media_image4.png
    Greyscale

Takahashi Fig. 2 (partially reproduced)

Regarding claim 9 and 10 Wang discloses the diaphragm, i.e. the separator, of the wound electrode located at the outermost side of the bare cell extend beyond the third end in a direction towards the fixing member (Wang Fig. 2). 

    PNG
    media_image5.png
    351
    411
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722